 



Exhibit 10.17
America Service Group Inc. (the “Company”)
Summary of Director and Executive Officer Compensation

I.        DIRECTOR COMPENSATION. Directors who are employees of, or paid
consultants to, the Company do not receive additional compensation for serving
as directors of the Company. The following table sets forth current rates of
cash compensation for the Company’s non-employee directors.

         
Annual retainer
  $ 30,000  
Board meeting attendance fee
  $ 1,500  
Audit Committee Chair annual retainer
  $ 15,000  
Audit Committee meeting fee for all Audit Committee meetings held on a date
other than a Board meeting date
  $ 2,500  
Corporate Governance and Nominating Committee Chair, Incentive Stock and
Compensation Committee Chair and Ethics and Quality Assurance Committee Chair
annual retainer
  $ 5,000  
Committee meeting fee for all committee meetings other than Audit Committee held
on a date other than a Board meeting date
  $ 1,000  

     The Board compensation program provides that each new Director (as defined
by the Amended and Restated 1999 Incentive Stock Plan) upon election to the
Board receive 10,000 restricted shares of the Company’s common stock. Under the
terms of the restricted shares, each new Director shall have the right, among
other rights, to receive cash dividends on all of the shares and to vote such
shares unless the Director’s right to such shares is forfeited. These shares
become nonforfeitable in equal annual installments over four years beginning on
the first anniversary of the date the shares are issued.
     In addition, the Board compensation program provides that each non-employee
director will receive 1,500 restricted shares of the Company’s common stock on
an annual basis. Each non-employee director shall have the right, among other
rights, to receive cash dividends on all of these shares and to vote such shares
until the non-employee director’s right to such shares is forfeited or becomes
nonforfeitable. These shares become nonforfeitable in equal annual installments
over three years beginning on the first anniversary of the date the shares are
issued.

II.        EXECUTIVE OFFICER COMPENSATION. The following table sets forth the
current annual base salaries provided to the Company’s Chief Executive Officer
and most highly compensated executive officers.

          Executive Officer   Current Salary  
Michael Catalano
  $ 550,000  
Richard Hallworth
    330,000  
Michael W. Taylor
    300,000  
Lawrence H. Pomeroy
    250,000  

 



--------------------------------------------------------------------------------



 



     In addition to their base salaries, the Company’s Chief Executive Officer
and most highly compensated executive officers are also eligible to:

•   receive cash bonuses under the Company’s Annual Incentive Compensation Plan,
which has been filed at Exhibit 10.1 to the Company’s Current Report on Form 8-K
filed on December 11, 2006.

•   participate in the Company’s long-term incentive program, which currently
involves the award of stock options pursuant to the Company’s Amended and
Restated 1999 Incentive Stock Plan;

•   participate in the Company’s broad-based benefit programs generally
available to its salaried employees, including health, disability and life
insurance programs, 401(k) Plan and Employee Stock Purchase Plan.

 